Citation Nr: 9912742	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-15 602	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral flat feet.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for chronic low back 
pain.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for hypertension with a 
heart condition.

4.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a skin disorder.  

REPRESENTATION

Appellant represented by:	The American Legion

FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1955 to June 1959.  

2.  On April 19, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Winston-
Salem, North Carolina, that the veteran died on 
April [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1998); 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).





ORDER

The appeal is dismissed.



		
GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Error! Not a valid link.


